Case 8:17-cv-00746-JLS-JDE Document 103 Filed 05/28/19 Page 1 of 3 Page ID #:6562




 1 C. D. Michel – SBN 144258
   Sean A. Brady – SBN 262007
 2 Matthew D. Cubeiro – SBN 291519
 3 cmichel@michellawyers.com
   MICHEL & ASSOCIATES, P.C.
 4 180 East Ocean Boulevard, Suite 200
   Long Beach, CA 90802
 5 Telephone: 562-216-4444
   Facsimile: 562-216-4445
 6
 7 Attorneys for Plaintiffs
 8
                        UNITED STATES DISTRICT COURT
 9
10                    CENTRAL DISTRICT OF CALIFORNIA

11                             SOUTHERN DIVISION
12
     STEVEN RUPP, et al.,                    Case No.: 8:17-cv-00746-JLS-JDE
13
                            Plaintiffs,        PLAINTIFFS’ NOTICE OF
14                                             MOTION AND MOTION TO
15                vs.                          EXCLUDE THE TESTIMONY OF
                                               DEFENDANT’S EXPERT
16   XAVIER BECERRA, in his official           WITNESS LUCY P. ALLEN
     capacity as Attorney General of the State UNDER FEDERAL RULE OF
17   of California,                            EVIDENCE 702
18                          Defendant.       Hearing Date:    July 5, 2019
19                                           Hearing Time:    10:30 a.m.
                                             Judge:           Josephine L. Staton
20                                           Courtroom:       10A
21
22
23
24
25
26
27
28
                                   1
         MOTION TO EXCLUDE DEF.’S EXPERT WITNESS LUCY P. ALLEN
Case 8:17-cv-00746-JLS-JDE Document 103 Filed 05/28/19 Page 2 of 3 Page ID #:6563




 1 TO THE HONORABLE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
 2 RECORD:
 3         PLEASE TAKE NOTICE that on July 5, 2019, at 10:30 a.m. in Courtroom
 4 10A of the above captioned court, located at 411 West Fourth Street, Santa Ana,
 5 California 92701, Plaintiffs Steven Rupp, Steven Dember, Cheryl Johnson, Michael
 6 Jones, Christopher Seifert, Alfonso Valencia, Troy Willis, Dennis Martin, and the
 7 California Rifle & Pistol Association, Incorporated, (“Plaintiffs”) will move to
 8 exclude the testimony of Defendant Xavier Becerra’s expert witness Lucy P. Allen
 9 under Federal Rule of Evidence 702. Plaintiffs contend that per the evidentiary
10 standards for the admissibility of expert witness testimony under Rule 702 and
11 elucidated in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993),
12 Ms. Allen’s testimony is not admissible.
13         This Motion is based on this notice of motion and motion, memorandum of
14 points and authorities, declaration of Sean A. Brady, and all exhibits filed
15 concurrently herewith. This motion is also based on the pleadings and record already
16 on file and on any further matters this Court deems appropriate.
17
18 Dated: May 28, 2019                            MICHEL & ASSOCIATES, P.C.
19
20                                                /s/ Sean A. Brady
                                                  Sean A. Brady
21                                                Attorneys for Plaintiffs
22
23
24
25
26
27
28
                                    2
          MOTION TO EXCLUDE DEF.’S EXPERT WITNESS LUCY P. ALLEN
Case 8:17-cv-00746-JLS-JDE Document 103 Filed 05/28/19 Page 3 of 3 Page ID #:6564



 1                           CERTIFICATE OF SERVICE
 2                     IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 3                              SOUTHERN DIVISION
 4   Case Name: Rupp, et al. v. Becerra
 5   Case No.: 8:17-cv-00746-JLS-JDE

 6   IT IS HEREBY CERTIFIED THAT:
 7          I, the undersigned, am a citizen of the United States and am at least eighteen
     years of age. My business address is 180 East Ocean Boulevard, Suite 200, Long
 8   Beach, California 90802.
 9
            I am not a party to the above-entitled action. I have caused service of:
10
      PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO EXCLUDE THE
11     TESTIMONY OF DEFENDANT’S EXPERT WITNESS LUCY P. ALLEN
12               UNDER FEDERAL RULE OF EVIDENCE 702

13   on the following party by electronically filing the foregoing with the Clerk of the
     District Court using its ECF System, which electronically notifies them.
14
     Xavier Becerra
15   Attorney General of California
16   Peter H. Chang
     Deputy Attorney General
17   E-mail: peter.chang@doj.ca.gov
     John D. Echeverria
18   Deputy Attorney General
19   E-mail: john.echeverria@doj.ca.gov
     455 Golden Gate Ave., Suite 11000
20   San Francisco, CA 94102
21
            I declare under penalty of perjury that the foregoing is true and correct.
22
23   Executed May 28, 2019.

24                                           /s/ Laura Palmerin
                                             Laura Palmerin
25
26
27
28


                               CERTIFICATE OF SERVICE
